Citation Nr: 1113400	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-13 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This appeal arises from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A May 2007 decision of the Board of Veterans' Appeals (Board) denied service connection for an acquired psychiatric disorder, an eye disorder, a foot disorder and headaches.  The issue of service connection for a skin disorder was remanded for additional development, and the case has since been returned to the Board.  


FINDINGS OF FACT

1.  Service treatment records in June 1966 document a follicular erythematous and vesicular rash on the scrotum and lower abdomen.  

2.  June 1984 VA Agent Orange Protocol examination includes a diagnosis of chronic tinea cruris.  

3.  Current October 2009 VA examination report includes diagnosis of "recurring" tinea cruris.  

4.  The Veteran has described symptoms of a recurring skin disorder which began in service and have continued since his separation from the service.   

5.  The Veteran has provided competent lay evidence of a nexus between symptoms in service and the currently diagnosed tinea cruris.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, diagnosed as tinea cruris, have been met.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the decision below grants service connection for a skin disorder, tinea cruris, no further notice to the Veteran or assistance with his claim is necessary.  

Service Connection

The Veteran is seeking service connection for a skin disorder.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Previously the Board reviewed the record and concluded a VA examination was needed to obtain a medical opinion, since the medical evidence of record included service treatment records and post service records demonstrating the Veteran was treated for his skin complaints.  More particularly, June 1966 service treatment records reveal the Veteran complained his feet and scrotum itched.  Examination revealed a fungal infection of the feet and swelling in the area of the supra pubis.  Various medications were prescribed, and when Veteran returned for additional treatment, a follicular erythematous was noted.  A third entry in June 1966 describes a scrotal, low abdominal erythematous and vesicular rash, for which ointment was provided.  

Post service records show that a VA Agent Orange Protocol examination was performed in June 1984.  The report of that evaluation includes a history given by the Veteran of recurrent rashes of approximately 15 years duration.  The Veteran described skin scaliness, pustules, and cracking.  Examination of the skin found a solitary 10 millimeter erythematous macule in the right intercrural area, but no rash was otherwise visible.  Nevertheless, he was referred for examinations by a neurologist and a dermatologist.  A June 1984 letter from the neurologist indicates, among other things, the Veteran reported a rash in the peroneal area off and on for years.  A July 1984 letter from the dermatologist sets out his findings, and included a diagnostic impression of chronic tinea cruris.

Thereafter, private treatment records dated in 1996, again showed treatment for "jock itch."  The examination conducted for VA purposes in October 2009, following the Board's 2007 Remand, showed among other things, the Veteran appeared to recently have had tinea cruris that had been successfully treated and had left post inflammatory hyperpigmentation.  The examiner explained that tinea cruris was a common process, not at all debilitating and evidently responsive to appropriate topical therapy based on the Veteran's recent response, but that it would probably be recurring.  

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the record shows a current diagnosis of tinea cruris, with the Veteran's service records likewise showing a skin disturbance of the supra pubic and scrotal area.  The record also contains medical evidence dated from as long ago as 1984, reflecting the presence of tinea cruris, with the Veteran at the time describing an approximate 15 year history.  There being no obvious reason to question the veracity of this history, this places the problem's onset contemporaneous with service, and supports the conclusion that it is chronic in nature.  Later records again show the condition in the mid-1990's, and as already stated, tinea cruris considered to be recurrent, was found on VA examination conducted in 2007. 
 
Although the 2007 VA examination report did not contain an explicit opinion addressing whether the recurrent tinea cruris found at that time was incurred in service, the facts outlined above provide a reasonable basis for concluding the onset of this chronic, recurring condition occurred in service.  As such, a basis upon which to establish service connection has been presented, and the appeal is granted.  



ORDER

Service connection for a skin disorder, tinea cruris, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


